DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 16, 2020 has been entered.

Election/Restrictions
Newly submitted claims 24-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (claims 1-23) and II (claims 24-26) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of controlling one or more environmental aspects of Group II can be practiced by another and materially different apparatus than Group I, or by hand, for example by an apparatus that uses a temperature control that is manually adjusted (e.g., a thermostat) or manually controlling the aspects. It is noted that "automatically adapting" is a .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on November 16, 2020 are entered into the file. Currently claims 1, 7, 10-11, 13, and 19 are amended; claims 2 and 16-17 are cancelled; claims 21-23 are new; and claims 24-26 are withdrawn, resulting in claims 1, 3-15, and 18-23 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21-23 recite the limitation "wherein the shape-changing actuator is not electrically connected". However, the instant specification does not discuss electrically connecting or not electrically connecting the shape-changing actuator. It is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative embodiments are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). The instant specification neither positively nor negatively recites the shape-changing actuator being electrically connected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yambe (US 2005/0016637)1.
With respect to claims 1, 7-8, and 10, Yambe teaches a conveying device (environmental aspect control assembly) with peristaltic movement that contracts and restores part of a cross-sectional area of a transport path (environmental aspect) in a transport tube (at least one aspect-controlling portion) by exerting actions of expansion and contraction on two-way shape memory alloy (shape changing actuator) (paragraph [0031]). The transport tube (at least one aspect-controlling portion) may be made from rubber, collagen, polyurethane, polyester, and so forth, as long as it is flexible or of sufficiently flexing nature (environmental aspect-controlling material) (paragraph [0031]). The two-way shape memory alloy (shape changing actuator) is arranged on the surface or inside the transport tube (at least one aspect-controlling portion) in a helical or ring form, or in a combination thereof (operatively connected), and may be made of a fine wire (paragraphs [0014] and [0032]).
The two-way shape memory alloys (shape-changing actuator) are provided in such a manner that they are wound around the transport tube (at least one aspect-controlling portion) a few or several number of time (plurality of windings) (paragraph [0039]; Fig. 2A). Yambe further teaches the two-way shape memory alloy (shape-changing actuator) changes the cross-sectional area of the transport tube (at least one aspect-controlling portion) by expanding (first expanded structural shape caused by first actuator shape) and contracting (second contracted structural shape cause by second actuator shape; squeeze and constrict) in response to temperature change (shape changing actuator is configured to automatically adapt to changing environmental conditions by having a first actuator shape at a first ambient temperature that differs and a second actuator shape at a ambient second temperature that differs from the first temperature
The shape-changing actuator automatically adapting to changes in ambient temperatures defines the shape-changing actuator by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Yambe teaches the claimed structure as stated in the above rejection as well as that the shape changing alloy responds to changes in temperature (paragraphs [0031]-[0032]), therefore it would be capable of performing in the manner claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)2 as applied to claim 1 above, and further in view of Lewis (US 2014/0220277)1. Supporting evidence provided by Ashby ( “Material Profiles - Polymer Foams.”)1.
With respect to claims 3, 5-6, and 12, Yambe teaches all the limitations of claim 1 above. 
Yambe is silent as to the transport tube (at least one aspect-controlling portion) being made from open-celled foam that is configured to absorb sound, or fiberglass insulation.
Lewis teaches insulation for a pipe (paragraphs [0007]-[0008]) that includes open celled foam configured to absorb and carry moisture away from the pipe in order to prevent corrosion, and reduces heat transfer between the pipe and the environment (paragraphs [0012], [0021], and [0026]). The insulation may also include a fire protection layer which includes materials suitable for extreme heat, such as texturized fiberglass, or flame-resistant fibers such as Nomex aramid fibers (aspect controlling fibers) (paragraph [0046]).
Since both Yambe and Lewis teach transport tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport tube of Yambe to include a layer of open celled foam configured to absorb and carry moisture away from the tube in order to prevent corrosion and that reduces heat transfer aspect controlling fibers) in order to protect the tube from extreme heat.
With respect to the open celled foam being configured to absorb sound, foams such as polyurethane can be used to control acoustics by absorbing sound and damping vibration (Ashby). Therefore, the open celled polyurethane foam of Lewis is able to absorb sound.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)3 as applied to claim 1 above, and further in view of Lewis (US 2014/0220277)1 and Kim (US 2010/0138983)1. Supporting evidence provided by “Aramid" in Understanding Textiles1  and Ashby ( “Material Profiles - Polymer Foams.”)1.
With respect to claim 4, Yambe teaches all the limitations of claim 1 above.
Yambe is silent as to the one or more environmental aspect-controlling materials including aramid felt configured to absorb moisture.
Lewis teaches insulation for a pipe (paragraphs [0007]-[0008]) that includes open celled foam configured to absorb and carry moisture away from the pipe in order to prevent corrosion, and reduces heat transfer between the pipe and the environment (paragraphs [0012], [0021], and [0026]). The insulation may also include a fire protection layer which includes materials suitable for extreme heat, such as texturized fiberglass, or flame-resistant fibers such as Nomex aramid fibers (paragraph [0046]).
Since both Yambe and Lewis teach transport tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport tube of Yambe to include a layer aramid fibers in order to provide the tube with flame-resistant properties.
Yambe in view of Lewis is silent as to the aramid fibers being aramid felt.
Kim teaches a heatproof cloth formed of multiple layers, including an aramid felt fabric which distributes heat transmitted through the fabric (paragraphs [0013]-[0015]).
Since both Yambe in view of Lewis and Kim teach the use of aramid fibers to provide protection from heat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aramid fibers of Yambe in view of Lewis to be aramid felt, in order to distribute heat.
With respect to the aramid felt being configured to absorb moisture, aramid fibers are known to have a moderate absorbency, with a standard moisture regain of 5% (“Aramid”, Understanding Textiles). Therefore, the aramid felt of Kim is able to absorb moisture.

With respect to claim 9, Yambe teaches all the limitations of claim 1 above.
Yambe is silent as to the at least one aspect-controlling portion comprising a first layer configured to control moisture, a second layer configured to control sound, and a third layer configured to control temperature.
Lewis teaches insulation for a pipe (paragraphs [0007]-[0008]) that includes open celled foam configured to absorb and carry moisture away from the pipe in order to prevent corrosion, and reduces heat transfer between the pipe and the environment (second layer) (paragraphs [0012], [0021], and [0026]). The insulation may also include a fire protection layer which third layer configured to control temperature), or flame-resistant fibers such as Nomex aramid fibers (first layer) (paragraph [0046]). The fire protection layer may encase the insulation layer, replacing both the shell layer and the interlining layer (paragraph [0045]).
With respect to the open celled foam being configured to absorb sound, foams such as polyurethane can be used to control acoustics by absorbing sound and damping vibration (Ashby). Therefore, the open celled polyurethane foam of Lewis is able to absorb sound (second layer configured to control sound).
Since both Yambe and Lewis teach transport tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport tube of Yambe to include a layer of open celled foam configured to absorb and carry moisture away from the tube in order to prevent corrosion and that reduces heat transfer between the tube and the pipe, and an inner layer and an outer layer of fire protection material in order to protect the tube from extreme heat and provide flame-resistant properties to the tube.
With respect to the materials used in the inner layer and outer layer of fire protection, as discussed above Lewis teaches two suitable materials: fiberglass and aramid fibers (paragraph [0046]). Therefore, to one of ordinary skill in the art, it would have been obvious to try the two materials in each separate layer, including a layer of texturized fiberglass and a layer of aramid fibers, in order to determine which combination provides the desired heat protection.
Yambe in view of Lewis is silent as to the first layer being configured to control moisture.
Kim teaches a heatproof cloth formed of multiple layers, including an aramid felt fabric which distributes heat transmitted through the fabric (paragraphs [0013]-[0015]).
Since both Yambe in view of Lewis and Kim teach the use of aramid fibers to provide protection from heat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aramid fibers of Yambe in view of Lewis to be aramid felt, in order to distribute heat.
With respect to the aramid felt being configured to absorb moisture, aramid fibers are known to have a moderate absorbency, with a standard moisture regain of 5% (“Aramid”, Understanding Textiles). Therefore, the aramid felt of Kim is able to absorb moisture (first layer configured to control moisture).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)4 as applied to claim 1 above, and further in view of Jacobs (US 5700337)1.
With respect to claim 11, Yambe teaches all the limitations of claim 1 above.
Yambe is silent as to two-way shape memory alloy (shape-changing actuator) being embedded within the transport tube (at least one aspect controlling portion).
Jacobs teaches a composite structure having a number of composite material layers with a shape memory alloy component embedded in the material layers such that the shape memory alloy can be actuated by raising the temperature above a predetermined transition temperature in order to perform a controlled structural deformation of the shape memory alloy and predetermined portions of the composite structure (col. 3, lines 40-54; col. 4, lines 50-64). It is 
Since Yambe and Jacobs both teach materials with shape-memory properties utilized in substrates that respond to changes in temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two-way shape memory alloy (shape-changing actuator) of Yambe to be located within the insulation material in order to perform a controlled structural deformation of the shape memory alloy and select portions of the insulation material, and to protect and thermally insulate the active members from the environment.

Claims 13 and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)5 in view of Lewis (US 2014/0220277)1. Supporting evidence provided by Ashby (“Material Profiles - Polymer Foams.”)1.
With respect to claims 13 and 18-20, Yambe teaches a conveying device (environmental aspect control assembly) with peristaltic movement that contracts and restores part of a cross-sectional area of a transport path in a transport tube (at least one aspect-controlling portion) by exerting actions of expansion and contraction on two-way shape memory alloy (shape changing actuator) (paragraph [0031]). The transport tube (at least one aspect-controlling portion) may be made from rubber, collagen, polyurethane, polyester, and so forth, as long as it is flexible or of sufficiently flexing nature (environmental aspect-controlling material) (paragraph [0031]). The two-way shape memory alloy (shape changing actuator) is arranged on the surface or inside the transport tube (at least one aspect-controlling portion) in a helical or ring form, or in a combination thereof (operatively connected), and may be made of a fine wire (paragraphs [0014] and [0032]). The two-way shape memory alloys (shape-changing actuator) are provided in such a manner that they are wound around the transport tube (at least one aspect-controlling portion) a few or several number of time (plurality of windings) (paragraph [0039]; Fig. 2A). Yambe further teaches the two-way shape memory alloy (shape-changing actuator) changes the cross-sectional area of the transport tube (at least one aspect-controlling portion) by expanding (first expanded structural shape caused by first actuator shape) and contracting (second contracted structural shape cause by second actuator shape; squeeze and constrict) in response to temperature change (shape changing actuator is configured automatically adapt to changing environmental conditions by having a first actuator shape at a first ambient temperature that and a second actuator shape at a second ambient temperature that differs from the first temperature) (automatically adapts to an environment based on changes in temperature) (paragraphs [0031]-[0032]). The transport tube may be used to convey various industrial liquids (paragraph [0037]).
The shape-changing actuator automatically adapting to changes in ambient temperatures defines the shape-changing actuator by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 13. See MPEP 2173.05(g). Yambe teaches the claimed structure as stated in the above rejection as well as that the shape changing alloy responds to changes in temperature, therefore it would be capable of performing in the manner claimed.
In the alternative, there are two ways to apply heat: locally or externally. Therefore, to one of ordinary skill in the art, it would have been obvious to try the two different heat application methods in order to determine which is more appropriate for the intended application of the shape memory alloy. See MPEP 2143.
Yambe is silent as to the one or more environmental aspects comprising one or more of moisture, sound, or temperature, wherein the one or more environmental aspect-controlling materials includes one or more of aramid felt that is configured the absorb moisture, open-cell foam that is configured to absorb sound, or fiberglass insulation.
Lewis teaches insulation for a pipe (paragraphs [0007]-[0008]) that includes open celled foam configured to absorb and carry moisture away from the pipe in order to prevent corrosion, and reduces heat transfer between the pipe and the environment (paragraphs [0012], [0021], and [0026]). The insulation may also include a fire protection layer which includes materials suitable for extreme heat, such as texturized fiberglass, or flame-resistant fibers such as Nomex aramid fibers (paragraph [0046]).
Since both Yambe and Lewis teach transport tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport tube of Yambe to include a layer of open celled foam configured to absorb and carry moisture away from the tube in order to prevent corrosion and that reduces heat transfer between the tube and the pipe, and/or a layer or texturized fiberglass in order to protect the tube from extreme heat.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)6 in view of Lewis (US 2014/0220277)1 as evidenced by Ashby (“Material Profiles - Polymer Foams.”)1, as applied to claim 13 above, and further in view of Barton (EP 0475677)1.
With respect to claim 14, Yambe in view of Lewis teaches all the limitations of claim 13 above.
Yambe in view of Lewis is silent as to the system comprising an aircraft, wherein the main system structure comprises a fuselage having an internal cabin.
Barton teaches fire retarding means for aircraft fuselages (col. 1, lines 1-5), comprising a pipe or pipes within a fire retarding fibrous blanket, in order to extend the survival time for passengers and crew in a post-crash fire (col. 1, lines 1-5 and 29-38; col. 2, lines 3-15).
Since both Yambe in view of Lewis and Barton teaches pipes that transport fluid surrounded by flame retardant materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fluid transportation system of Yambe in view of Lewis could be used in the fuselage of an airplane in order to extend the survival time for passengers and crew in a post-crash fire.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yambe (US 2005/0016637)7 in view of Lewis (US 2014/0220277)1 as applied to claim 13 above, and further in view of Kim (US 2010/0138983)1. Supporting evidence provided by Understanding Textiles1 and Ashby (“Material Profiles - Polymer Foams.”)1.
With respect to claim 15, Yambe in view of Lewis teaches all the limitations of claim 13 above.
Yambe in view of Lewis is silent as to the system comprising an article of clothing having an insulating layer between inner and outer layers, wherein the one or more environmental aspect control assemblies are disposed within the insulating layer.
Kim teaches a heatproof cloth formed of multiple layers (insulating layer), including an aramid felt fabric which distributes heat (environmental aspect) transmitted through the fabric (paragraphs [0013]-[0015]), where the aramid felt (environmental aspect control material) is located between an aramid fabric (inner layer) and a fiber woven fabric (outer layer) (fig. 2), and the heatproof cloth is made into high temperature heat proof clothes, in order to protect the wearer’s body from flames (paragraph [0016])
Since both Yambe in view of Lewis and Kim teach structures utilizing aramid fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulation material comprising aramid fibers of Yambe in view of Lewis to be in clothing, because Kim teaches high temperature heat proof clothes made from heatproof cloth including aramid felt which controls heat transfer, in order to protect the wearer’s body from flames.

Response to Arguments

Response – Claim Rejections 35 USC §102 and 103
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive.
On page 8 of the response Applicant submits that Yambe teaches a plurality of two-way shape memory alloys 2 and a plurality of wirings 3. Yambe does not expressly or necessarily describe, teach, or suggest a single piece of wire having a plurality of windings that wrap around or within an aspect-controlling portion.
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single piece of wire) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The amendments to the claims changed “at least one shape-changing actuator” to “a shape-changing actuator”. However, even though the amendment removed the explicit language to multiple shape-changing actuators, it does not exclude the presence of other shape changing a shape changing-actuator is always present, and therefore the claim limitation is met. It is noted that the open-ended transitional phrase “comprising” is used, which allows for the presence of additional, unrecited elements. See MPEP 2111.03(I).

On page 9 of the response Applicant submits that Yambe does not expressly or necessarily describe, teach, or suggest “wherein the shape-changing actuator is not electrically connected” as recited in claims 21-23.
It is respectfully submitted that the limitations of claim 21-23 are not supported by the instant specification. Please see the 112(a) rejection of claims 21-23 above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Preciously presented
        4 Previously presented
        5 Previously presented
        6 Previously presented
        7 Previously presented